              Case 7:97-mj-02070-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 97 MJ 02070          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Todd E. Miro


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          20      dayof_N_o_ve_m_b_e_r_ _ _ __,20l2.__
               Poughkeepsie, New York
